


110 HR 2942 IH: Currency Reform for Fair Trade Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2942
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Ryan of Ohio (for
			 himself and Mr. Hunter) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Financial
			 Services and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for identification of misaligned currency,
		  require action to correct the misalignment, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Currency Reform for Fair Trade Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Remedies to address imports subject to fundamentally
				misaligned currencies
					Sec. 101. Findings.
					Sec. 102. Application of countervailing duties to nonmarket
				economy countries.
					Sec. 103. Clarification to address fundamental misalignment of
				a currency under title VII of the Tariff Act of 1930.
					Title II—International monetary and financial policy
					Sec. 201. Definitions.
					Sec. 202. Findings.
					Sec. 203. Report on international monetary policy and currency
				exchange rates.
					Sec. 204. Identification of fundamentally misaligned
				currencies.
					Sec. 205. Negotiations and consultations.
					Sec. 206. Actions with respect to countries with fundamentally
				misaligned currencies designated for priority action.
					Sec. 207. Actions with respect to countries that persistently
				fail to eliminate fundamentally misaligned currencies designated for priority
				action.
					Sec. 208. International financial institution governance
				arrangements.
					Sec. 209. Advisory Committee on International Exchange Rate
				Policy.
					Sec. 210. Repeal of the Exchange Rates and International
				Economic Policy Coordination Act of 1988.
				
			IRemedies to address
			 imports subject to fundamentally misaligned currencies
			101.FindingsCongress makes the following findings:
				(1)The economy and
			 national security of the United States are critically dependent upon a vibrant
			 manufacturing and agricultural base.
				(2)The good health of
			 United States manufacturing and agriculture requires, among other things,
			 unfettered access to open markets abroad and fairly traded raw materials and
			 products in accord with the international legal principles and agreements of
			 the World Trade Organization and the International Monetary Fund.
				(3)The International
			 Monetary Fund, the Group of Eight (G–8), and other international organizations
			 have repeatedly noted that exchange-rate misalignment can cause imbalances in
			 the international trading system that could ultimately undercut the stability
			 of the system, but have taken no concrete action to redress such misalignments
			 and imbalances.
				(4)Since 1994, the
			 People’s Republic of China and other countries have repeatedly intervened in
			 currency markets and taken measures that have significantly misaligned the
			 values of their currencies against the United States dollar and other
			 currencies.
				(5)This policy by the
			 People’s Republic of China, for example, has resulted in substantial
			 undervaluation of the renminbi, by up to 40 percent or more.
				(6)Evidence of this
			 undervaluation can be found in the large and growing annual trade surpluses of
			 the People’s Republic of China; substantially expanding foreign direct
			 investment in China; and the rapidly increasing aggregate amount of foreign
			 currency reserves that are held by China.
				(7)Undervaluation by
			 the People’s Republic of China and by other countries acts as both a subsidy
			 for their exports and as a nontariff barrier against imports into their
			 territories, to the serious detriment of United States manufacturing and
			 agriculture.
				(8)(A)As members of both the
			 World Trade Organization and the International Monetary Fund, the People’s
			 Republic of China and other countries have assumed a series of international
			 legal obligations to eliminate all subsidies for exports and to facilitate
			 international trade by fostering a monetary system that does not tend to
			 produce erratic disruptions, that does not prevent effective
			 balance-of-payments adjustment, and that does not gain unfair competitive
			 advantage.
					(B)These obligations are most prominently
			 set forth in—
						(i)Articles VI, XV, and XVI of the
			 GATT 1994 (as defined in section 2(1)(B) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(1)(B));
						(ii)the Agreement on Subsidies and
			 Countervailing Measures (as described in section 101(d)(12) of the Uruguay
			 Round Agreements Act (19 U.S.C. 3511(d)(12)); and
						(iii)Articles IV and VIII of the
			 International Monetary Fund’s Articles of Agreement.
						(9)Under the
			 foregoing circumstances, it is consistent with the international legal
			 obligations of the People’s Republic of China and similarly situated countries
			 and with the corresponding international legal rights of the United States to
			 amend relevant United States trade laws to make explicit that exchange-rate
			 misalignment by any country is actionable as a countervailable export
			 subsidy.
				102.Application of
			 countervailing duties to nonmarket economy countries
				(a)In
			 generalParagraph (1) of section 701(a) of the Tariff Act of 1930
			 (19 U.S.C. 1671(a)) is amended by inserting (including a nonmarket
			 economy country) after country each place it
			 appears.
				(b)Use of alternate
			 methodologiesSubparagraph (E) of section 771(5) of the Tariff
			 Act of 1930 (19 U.S.C. 1677(5)) is amended by adding at the end the following:
			 With respect to a nonmarket economy country, for purposes of identifying
			 and measuring a subsidy benefit described in clause (i), (ii), (iii), or (iv),
			 or otherwise conferred upon a recipient, the administering authority shall use
			 methodologies that take into account the possibility that prevailing terms and
			 conditions in that country might not be available or might themselves be
			 inappropriate benchmarks due to market distortions. In such circumstances,
			 unless it is demonstrated that the nonmarket economy country’s prevailing terms
			 and conditions practicably can be adjusted to serve as appropriate benchmarks,
			 the administering authority shall use as benchmarks appropriate terms and
			 conditions prevailing outside the nonmarket economy country. When the party in
			 possession of the information necessary to identify and measure the benefit of
			 a subsidy does not timely and completely submit that information for the
			 record, the administering authority shall use for that purpose the facts
			 otherwise available and shall, as warranted, draw adverse
			 inferences..
				(c)Adjustments for
			 export price and constructed export priceSubparagraph (C) of
			 section 772(c)(1) of the Tariff Act of 1930 (19 U.S.C. 1677a(c)(1)) is amended
			 by inserting before the end comma the following: , whether the subject
			 merchandise is from a country with a market economy, a nonmarket economy, or a
			 combination thereof.
				(d)Effective
			 dateThe amendments made by subsections (a), (b), and (c) apply
			 with respect to a countervailing duty proceeding initiated under subtitle A of
			 title VII of the Tariff Act of 1930 before, on, or after the date of enactment
			 of this Act.
				(e)Antidumping
			 provisions not affectedThe amendments made by subsections (a),
			 (b), and (c) shall not affect the status of a country as a nonmarket economy
			 country for the purposes of any matter relating to antidumping duties under the
			 Tariff Act of 1930.
				103.Clarification
			 to address fundamental misalignment of a currency under title VII of the Tariff
			 Act of 1930
				(a)Fundamental and
			 actionable misalignment of a currencySection 771 of the Tariff Act of 1930 (19
			 U.S.C. 1677) is amended by adding at the end the following:
					
						(37)Fundamental and
				actionable misalignment of a currency
							(A)In
				generalThe term
				fundamental and actionable misalignment means the situation in
				which an exporting country’s prevailing real effective exchange rate is
				undervalued relative to the exporting country’s equilibrium real effective
				exchange rate, and the administering authority determines that—
								(i)the amount of the undervaluation exceeds 5
				percent and has consistently exceeded 5 percent on average in the 18-month
				period preceding the date of the calculation of the amount of the
				undervaluation; and
								(ii)the
				undervaluation is the result of—
									(I)protracted,
				large-scale intervention in the currency exchange markets;
									(II)excessive reserve
				accumulation;
									(III)restrictions on,
				or incentives for, the inflow or outflow of capital, that is inconsistent with
				the goal of achieving currency convertibility; or
									(IV)any other policy
				or action by the country that issues the currency.
									(B)Calculation of
				undervaluationIn calculating
				the amount of an undervaluation described in subparagraph (A), the
				administering authority shall—
								(i)rely upon data
				that are publicly available, reliable, and compiled and maintained by the
				International Monetary Fund or, if the International Monetary Fund cannot
				provide such data, by other international organizations or by national
				governments;
								(ii)use
				inflation-adjusted, trade-weighted exchange rates; and
								(iii)use the simple average of the
				macroeconomic-balance approach, the reduced-form-real-exchange-rate approach,
				and the purchasing-power-parity approach.
								(C)Methodologies
				definedFor purposes of subparagraph (B)(iii)—
								(i)the term macroeconomic-balance
				approach means a methodology under which the level of exchange rate
				misalignment is defined as the change in the real effective exchange rate
				needed to achieve equilibrium in the balance of payments;
								(ii)the term
				reduced-form-real-exchange-rate approach means a methodology under
				which the level of exchange rate misalignment is defined as the difference
				between the observed real effective exchange rate and the real exchange rate
				predicted by an econometric model using explanatory variables, including
				measures of the rate of productivity growth, terms of trade, and net foreign
				asset position; and
								(iii)the term purchasing-power-parity
				approach means a methodology under which the level of exchange rate
				misalignment is defined as the difference between the observed real exchange
				rate and the real exchange rate that would equalize prices for a basket of
				goods across countries, once prices have been converted into a common
				currency.
								(D)Real effective
				exchange rate definedFor purposes of this paragraph, the term
				real effective exchange rate means an inflation-adjusted,
				trade-weighted exchange
				rate.
							.
				(b)Amendments to
			 definition of countervailable subsidy
					(1)Financial
			 contributionParagraph (5)(D)
			 of such section is amended—
						(A)by striking
			 The term and inserting (i) The term;
						(B)by redesignating
			 clauses (i) through (iv) as subclauses (I) through (IV), respectively; and
						(C)by adding at the
			 end the following new clause:
							
								(ii)A currency that is in fundamental and
				actionable misalignment (as defined in paragraph (37)) shall constitute a
				financial contribution for purposes of this
				subparagraph.
								.
						(2)Benefit
			 conferredParagraph (5)(E) of
			 such section, as amended by section 101(b) of this Act, is further
			 amended—
						(A)in clause (iii),
			 by striking “and” at the end;
						(B)in clause (iv), by
			 striking the period at the end and inserting “, and”; and
						(C)by inserting after
			 clause (iv) the following new clause:
							
								(v)in the case of currency that is in
				fundamental and actionable misalignment (as defined in paragraph (37)), if the
				price of exported goods in United States dollars is less than what the price of
				such goods would be without the
				misalignment.
								.
						(3)SpecificityParagraph (5A) of such section is amended
			 by adding at the end the following new sentence:
						
							For
				purposes of this paragraph, a currency that is in fundamental and actionable
				misalignment (as such term is defined in paragraph (37)) shall be deemed to be
				specific..
					(c)Clarification
			 under antidumping law
					(1)In
			 generalFor purposes of an antidumping investigation or review
			 under title VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.), the
			 administering authority shall ensure a fair comparison of the export price or
			 the constructed export price with the normal value by adjusting the price used
			 to establish export price or constructed export price to offset any fundamental
			 and actionable misalignment of the currency of the exporting country.
					(2)DefinitionsFor
			 purposes of paragraph (1)—
						(A)the term
			 administering authority has the meaning given the term in
			 paragraph (1) of section 771 of the Tariff Act of 1930; and
						(B)the term fundamental and actionable
			 misalignment has the meaning given the term in paragraph (37) of such
			 section (as added by subsection (a)).
						(3)Adjustments for
			 export price and constructed export priceParagraph (2) of
			 section 772(c) of the Tariff Act of 1930 (19 U.S.C. 1677a(c)) is
			 amended—
						(A)in subparagraph
			 (A), by striking “and” at the end;
						(B)in subparagraph
			 (B), by striking the period at the end and inserting “, and”; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(C)the amount of any fundamental and
				actionable misalignment (as defined in section
				771(37)).
								.
						(d)Amendments to
			 definition of nonmarket economy countrySubparagraph (B) of section 771(18) of the
			 Tariff Act of 1930 (19 U.S.C. 1677(18)) is amended—
					(1)in clause (v), by
			 striking “and” at the end;
					(2)by redesignating
			 clause (vi) as clause (vii); and
					(3)by inserting after
			 clause (v) the following new clause:
						
							(vi)whether in the view of the administering
				authority the currency of the foreign country is in fundamental and actionable
				misalignment (as defined in paragraph (37)),
				and
							.
					(e)Application to
			 Canada and MexicoPursuant to
			 article 1902 of the North American Free Trade Agreement and section 408 of the
			 North American Free Trade Agreement Implementation Act (19 U.S.C. 3438), the
			 amendments made by this section shall apply with respect to goods from Canada
			 and Mexico.
				IIInternational
			 monetary and financial policy
			201.DefinitionsIn this title:
				(1)Administering
			 authorityThe term administering authority has the
			 meaning given the term in section 771(1) of the Tariff Act of 1930.
				(2)Fundamental
			 misalignment of a currency
					(A)In
			 generalThe term
			 fundamental misalignment means the situation in which a country’s
			 prevailing real effective exchange rate is undervalued relative to the
			 country’s equilibrium real effective exchange rate, and the Secretary
			 determines that the amount of the undervaluation exceeds 5 percent and has
			 consistently exceeded 5 percent in the 18-month period preceding the date of
			 the calculation of the amount of the undervaluation.
					(B)Calculation of
			 undervaluationIn calculating
			 the amount of an undervaluation described in subparagraph (A), the Secretary
			 shall—
						(i)rely
			 upon data that are publicly available, reliable, and compiled and maintained by
			 the International Monetary Fund or, if the International Monetary Fund cannot
			 provide such data, by other international organizations or by national
			 governments;
						(ii)use
			 inflation-adjusted, trade-weighted exchange rates; and
						(iii)use the
			 macroeconomic-balance approach, the reduced-form-real-exchange-rate approach,
			 and the purchasing-power-parity approach.
						(C)Methodologies
			 definedFor purposes of subparagraph (B)(iii)—
						(i)the term macroeconomic-balance
			 approach means a methodology under which the level of exchange rate
			 misalignment is defined as the change in the real effective exchange rate
			 needed to achieve equilibrium in the balance of payments;
						(ii)the term
			 reduced-form-real-exchange-rate approach means a methodology under
			 which the level of exchange rate misalignment is defined as the difference
			 between the observed real effective exchange rate and the real exchange rate
			 predicted by an econometric model using explanatory variables, including
			 measures of the rate of productivity growth, terms of trade, and net foreign
			 asset position; and
						(iii)the term purchasing-power-parity
			 approach means a methodology under which the level of exchange rate
			 misalignment is defined as the difference between the observed real exchange
			 rate and the real exchange rate that would equalize prices for a basket of
			 goods across countries, once prices have been converted into a common currency.
						(3)Fundamentally
			 misaligned currencyThe term fundamentally misaligned
			 currency means a foreign currency that is in fundamental
			 misalignment.
				(4)Real effective
			 exchange rateThe term real effective exchange rate
			 means an inflation-adjusted, trade-weighted exchange rate.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				202.FindingsCongress makes the following
			 findings:
				(1)Since the Exchange
			 Rates and International Economic Policy Coordination Act of 1988 (22 U.S.C.
			 5302(3)) was enacted the global economy has changed dramatically, with
			 increased capital account openness, a sharp increase in the flow of funds
			 internationally, and an ever growing number of emerging market economies
			 becoming systemically important to the global flow of goods, services, and
			 capital. In addition, practices such as the maintenance of multiple currency
			 regimes have become rare.
				(2)Exchange rates
			 among major trading nations are occasionally manipulated or fundamentally
			 misaligned due to direct or indirect governmental intervention in the exchange
			 market.
				(3)A
			 major focus of national economic policy should be a market-driven exchange rate
			 for the United States dollar at a level consistent with a sustainable balance
			 in the United States current account.
				(4)While some degree
			 of surpluses and deficits in payments balances may be expected, particularly in
			 response to increasing economic globalization, large and growing imbalances
			 raise concerns of possible disruption to financial markets. In part, such
			 imbalances often reflect exchange rate policies that foster fundamental
			 misalignment of currencies.
				(5)Currencies in
			 fundamental misalignment can seriously impair the ability of international
			 markets to adjust appropriately to global capital and trade flows, distorting
			 trade flows and causing economic harm to the United States.
				(6)The effects of a
			 fundamentally misaligned currency may be so harmful that it is essential to
			 correct the fundamental misalignment without regard to the purpose of any
			 policy that contributed to the misalignment.
				(7)In the interests
			 of facilitating the exchange of goods, services, and capital among countries,
			 sustaining sound economic growth, and fostering financial and economic
			 stability, Article IV of the International Monetary Fund’s Articles of
			 Agreement obligates each member of the International Monetary Fund to avoid
			 manipulating exchange rates in order to prevent effective balance of payments
			 adjustments or to gain an unfair competitive advantage over other
			 members.
				(8)The failure of a
			 government to acknowledge a fundamental misalignment of its currency or to take
			 timely and effective steps to correct such a fundamental misalignment, either
			 through inaction or mere token action, is a form of exchange rate manipulation
			 and is inconsistent with that government’s obligations under Article IV of the
			 International Monetary Fund’s Articles of Agreement.
				203.Report on
			 international monetary policy and currency exchange rates
				(a)Reports
			 required
					(1)In
			 generalNot later than March 15 and September 15 of each calendar
			 year, the Secretary, after consulting with the Chairman of the Board of
			 Governors of the Federal Reserve System and the Advisory Committee on
			 International Exchange Rate Policy, shall submit to Congress, a written report
			 on international monetary policy and currency exchange rates.
					(2)ConsultationsOn
			 or before March 30 and September 30 of each year, the Secretary shall appear,
			 if requested, before the Committee on Banking, Housing, and Urban Affairs and
			 the Committee on Finance of the Senate and the Committee on Financial Services
			 and the Committee on Ways and Means of the House of Representatives to provide
			 testimony on the reports submitted pursuant to paragraph (1).
					(b)Content of
			 reportsEach report submitted under subsection (a) shall
			 contain—
					(1)an analysis of
			 currency market developments and the relationship between the United States
			 dollar and the currencies of major economies and trading partners of the United
			 States;
					(2)a
			 review of the economic and monetary policies of major economies and trading
			 partners of the United States, and an evaluation of how such policies impact
			 currency exchange rates;
					(3)a
			 description of any currency intervention by the United States or other major
			 economies or trading partners of the United States, or other actions undertaken
			 to adjust the actual exchange rate relative to the United States dollar;
					(4)an evaluation of
			 the domestic and global factors that underlie the conditions in the currency
			 markets, including—
						(A)monetary and
			 financial conditions;
						(B)accumulation of
			 foreign assets;
						(C)macroeconomic
			 trends;
						(D)trends in current
			 and financial account balances;
						(E)the size,
			 composition, and growth of international capital flows;
						(F)the impact of the
			 external sector on economic growth;
						(G)the size and
			 growth of external indebtedness;
						(H)trends in the net
			 level of international investment; and
						(I)capital controls,
			 trade, and exchange restrictions;
						(5)a
			 list of currencies designated as fundamentally misaligned currencies pursuant
			 to section 204(a)(2), and a description of any economic models or methodologies
			 used to establish the list;
					(6)a
			 list of currencies designated for priority action pursuant to section
			 204(a)(3);
					(7)a
			 description of any consultations conducted or other steps taken pursuant to
			 section 205, 206, or 207; and
					(8)a
			 description of any determination made pursuant to section 208(a).
					(c)ConsultationsThe
			 Secretary shall consult with the Chairman of the Board of Governors of the
			 Federal Reserve System and the Advisory Committee on International Exchange
			 Rate Policy with respect to the preparation of each report required under
			 subsection (a). Any comments provided by the Chairman of the Board of Governors
			 of the Federal Reserve System or the Advisory Committee on International
			 Exchange Rate Policy shall be submitted to the Secretary not later than the
			 date that is 15 days before the date each report is due under subsection (a).
			 The Secretary shall submit the report to Congress after taking into account all
			 such comments received.
				204.Identification of
			 fundamentally misaligned currencies
				(a)Identification
					(1)In
			 generalThe Secretary shall analyze on a semiannual basis the
			 prevailing real exchange rates between the United States dollar and foreign
			 currencies.
					(2)Designation of
			 fundamentally misaligned currenciesAs a result of the analysis
			 conducted under paragraph (1), the Secretary shall identify any foreign
			 currency that is in fundamental misalignment and shall designate such currency
			 as a fundamentally misaligned currency.
					(3)Designation of
			 currencies for priority actionThe Secretary shall designate a
			 currency identified under paragraph (2) for priority action if the country that
			 issues such currency is—
						(A)engaging in
			 protracted large-scale intervention in the currency exchange market;
						(B)engaging in
			 excessive reserve accumulation;
						(C)introducing or
			 substantially modifying for balance of payments purposes a restriction on, or
			 incentive for, the inflow or outflow of capital, that is inconsistent with the
			 goal of achieving full currency convertibility; or
						(D)pursuing any other
			 policy or action that, in the view of the Secretary, warrants designation for
			 priority action.
						(b)ReportsThe
			 Secretary shall include a list of any foreign currency designated under
			 paragraph (2) or (3) of subsection (a) in each report required by section
			 203.
				205.Negotiations
			 and consultations
				(a)In
			 generalUpon designation of a currency pursuant to section
			 204(a)(2), the Secretary shall seek bilateral consultations with the country
			 that issues such currency in order to facilitate the adoption of appropriate
			 policies to address the fundamental misalignment.
				(b)Consultations
			 involving currencies designated for priority actionWith respect
			 to each currency designated for priority action pursuant to section 204(a)(3),
			 the Secretary shall, in addition to the consultations with the country
			 described in subsection (a)—
					(1)seek the advice of
			 the International Monetary Fund with respect to the Secretary’s findings in the
			 report submitted to Congress pursuant to section 203(a); and
					(2)encourage other
			 governments, whether bilaterally or in appropriate multinational fora, to join
			 the United States in seeking the adoption of appropriate policies by the
			 country described in subsection (a) to eliminate the fundamental
			 misalignment.
					206.Actions with
			 respect to countries with fundamentally misaligned currencies designated for
			 priority action
				(a)Request for IMF
			 actionThe United States shall inform the Managing Director of
			 the International Monetary Fund of the failure of a country that issues a
			 currency designated for priority action pursuant to section 204(a)(3) and shall
			 request that the Managing Director of the International Monetary Fund—
					(1)consult with such
			 country regarding the observance of the country’s obligations under article IV
			 of the International Monetary Fund Articles of Agreement, including through
			 special consultations, if necessary; and
					(2)formally report
			 the results of such consultations to the Executive Board of the International
			 Monetary Fund within 180 days of the date of such request.
					(b)OPIC
			 financingThe Overseas
			 Private Investment Corporation shall not approve any new financing (including
			 insurance, reinsurance, or guarantee) with respect to a project located within
			 a country that issues a currency designated for priority action pursuant to
			 section 204(a)(3).
				(c)Multilateral
			 bank financingThe Secretary
			 shall instruct the United States Executive Director at each multilateral bank
			 to oppose the approval of any new financing (including loans, other credits,
			 insurance, reinsurance, or guarantee) to the government of a country, or for a
			 project located within a country, that issues a currency designated for
			 priority action pursuant to section 204(a)(3).
				(d)ReportsThe
			 Secretary shall describe any action or determination pursuant to subsections
			 (a) through (c) in the first semiannual report required by section 203 after
			 the date of such action or determination.
				207.Actions with
			 respect to countries that persistently fail to eliminate fundamentally
			 misaligned currencies designated for priority action
				(a)Actions
			 requiredNot later than 360 days after the date on which a
			 currency is designated for priority action pursuant to section 204(a)(3), the
			 Secretary shall determine whether the country that issues such currency has
			 eliminated the fundamental misalignment. The Secretary shall promptly notify
			 Congress of such determination and shall publish notice of the determination in
			 the Federal Register. If the Secretary determines that the country that issues
			 such currency has failed to eliminate the fundamental misalignment, in addition
			 to the application of the provisions of subsections (a) through (c) of section
			 206, the following shall apply with respect to the country until a notification
			 described in subsection (b) is published in the Federal Register:
					(1)Action at the
			 WTOThe United States Trade Representative shall request
			 consultations in the World Trade Organization with the country regarding the
			 consistency of the country’s actions with its obligations under the WTO
			 Agreement.
					(2)Remedial
			 intervention
						(A)In
			 generalThe Secretary shall consult with the Board of Governors
			 of the Federal Reserve System to consider undertaking remedial intervention in
			 international currency markets in response to the fundamental misalignment of
			 the currency designated for priority action, and coordinating such intervention
			 with other monetary authorities and the International Monetary Fund.
						(B)Notice to
			 countryAt the same time the Secretary takes action under
			 subparagraph (A), the Secretary shall notify the country that issues such
			 currency of the consultations under subparagraph (A).
						(b)NotificationThe
			 Secretary shall promptly notify Congress when a country that issues a currency
			 designated for priority action pursuant to section 204(a)(3) eliminates the
			 fundamental misalignment, and publish notice of the action of that country in
			 the Federal Register.
				(c)ReportsThe
			 Secretary shall describe any action or determination pursuant to subsection (a)
			 or (b) in the first semiannual report required by section 203 after the date of
			 such action or determination.
				208.International
			 financial institution governance arrangements
				(a)Initial
			 reviewNotwithstanding any other provision of law, before the
			 United States approves a proposed change in the governance arrangement of any
			 international financial institution, as defined in section 1701(c)(2) of the
			 International Financial Institutions Act (22 U.S.C. 262r(c)(2)), the Secretary
			 shall determine whether any member of the international financial institution
			 that would benefit from the proposed change, in the form of increased voting
			 shares or representation, has a currency that was designated a currency for
			 priority action pursuant to section 204(a)(3) in the most recent report
			 required by section 203. The determination shall be reported to
			 Congress.
				(b)Subsequent
			 actionThe United States shall oppose any proposed change in the
			 governance arrangement of the international financial institution (as defined
			 in subsection (a)), if the Secretary renders an affirmative determination
			 pursuant to subsection (a).
				(c)Further
			 actionThe United States shall continue to oppose any proposed
			 change in the governance arrangement of the international financial
			 institution, pursuant to subsection (b), until the Secretary determines and
			 reports to Congress that the proposed change would not benefit any member of
			 the international financial institution, in the form of increased voting shares
			 or representation, that has a currency that is designated a currency for
			 priority action pursuant to section 204(a)(3).
				209.Advisory
			 Committee on International Exchange Rate Policy
				(a)Establishment
					(1)In
			 generalThere is established an Advisory Committee on
			 International Exchange Rate Policy (in this section referred to as the
			 Committee). The Committee shall be responsible for—
						(A)advising the
			 Secretary in the preparation of each report to Congress on international
			 monetary policy and currency exchange rates, provided for in section 203;
						(B)advising the
			 Congress and the President with respect to—
							(i)international
			 exchange rates and financial policies; and
							(ii)the
			 impact of such policies on the economy of the United States; and
							(C)submitting to Congress and publishing in
			 the Federal Register a statement of disagreement if a majority of the members
			 of the Committee disagree with—
							(i)a determination of
			 the Secretary—
								(I)to designate or
			 not to designate a foreign currency as a fundamentally misaligned currency
			 pursuant to section 204(a)(2); or
								(II)to designate or not to designate a foreign
			 currency for priority action pursuant to section 204(a)(3); or
								(ii)a determination of the administering
			 authority under title VII of the Tariff Act of 1930—
								(I)to designate or
			 not to designate a foreign currency as a currency in fundamental and actionable
			 misalignment (as such term is defined in section 771(37) of such Act (as added
			 by section 103(a) of this Act)); or
								(II)with respect to the amount of any
			 fundamental and actionable misalignment of a foreign currency designated as a
			 currency in fundamental and actionable misalignment.
								(2)Membership
						(A)In
			 generalThe Committee shall be composed of seven members as
			 follows, none of whom shall be from the Federal Government:
							(i)Congressional
			 appointees
								(I)Senate
			 appointeesThree persons shall be appointed by the President pro
			 tempore of the Senate, upon the recommendation of the Chairmen and Ranking
			 Members of the Committee on Banking, Housing, and Urban Affairs and the
			 Committee on Finance of the Senate.
								(II)House
			 appointeesThree persons shall be appointed by the Speaker of the
			 House of Representatives upon the recommendation of the Chairmen and Ranking
			 Members of the Committee on Financial Services and the Committee on Ways and
			 Means of the House of Representatives.
								(ii)Presidential
			 appointeeOne person shall be appointed by the President.
							(B)QualificationsPersons
			 shall be selected under subparagraph (A) on the basis of their objectivity and
			 demonstrated expertise in finance, economics, or currency exchange.
						(3)TermsMembers
			 shall be appointed for a term of 4 years or until the Committee terminates. An
			 individual may be reappointed to the Committee for additional terms.
					(4)VacanciesAny
			 vacancy in the Committee shall not affect its powers, but shall be filled in
			 the same manner as the original appointment.
					(b)Duration of
			 committeeThe Committee shall terminate on the date that is 12
			 years after the date of the enactment of this Act unless renewed by the
			 President pursuant to section 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) for a subsequent 12-year period. The President may continue to
			 renew the Committee for successive 12-year periods by taking appropriate action
			 prior to the date on which the Committee would otherwise terminate.
				(c)Public
			 meetingsThe Committee shall hold at least two public meetings
			 each year for the purpose of accepting public comments. The Committee shall
			 also meet as needed at the call of the Secretary or at the call of two-thirds
			 of the members of the Committee.
				(d)ChairpersonThe
			 Committee shall elect from among its members a chairperson for a term of 4
			 years or until the Committee terminates. A chairperson of the Committee may be
			 reelected chairperson but is ineligible to serve consecutive terms as
			 chairperson.
				(e)StaffThe
			 Secretary shall make available to the Committee such staff, information,
			 personnel, administrative services, and assistance as the Committee may
			 reasonably require to carry out its activities.
				(f)Application of
			 federal advisory committee act
					(1)In
			 generalThe provisions of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall apply to the Committee.
					(2)ExceptionExcept
			 for the annual public meeting required under subsection (c), meetings of the
			 Committee shall be exempt from the requirements of subsections (a) and (b) of
			 sections 10 and 11 of the Federal Advisory Committee Act (relating to open
			 meetings, public notice, public participation, and public availability of
			 documents), whenever and to the extent it is determined by the President or the
			 Secretary that such meetings will be concerned with matters the disclosure of
			 which would seriously compromise the development by the United States
			 Government of monetary and financial policy.
					210.Repeal of the
			 Exchange Rates and International Economic Policy Coordination Act of
			 1988The Exchange Rates and
			 International Economic Policy Coordination Act of 1988 (22 U.S.C. 5301–5306) is
			 repealed.
			
